DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on Feb. 16, 2022 has been entered.  

Response to Arguments
3.	Applicant’s remarks received on Feb. 16, 2022 with respect to the amended independent claims have been acknowledged and are moot in view of a new ground of rejection necessitated by the corresponding amendment.  Currently claims 1-20 are rejected.

Response to Amendments
Double Patenting
4.	Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 respectively of 16/805,654 in addition to Kamiya (US Pub: 2015/0264198)’s teaching on: generate, using one or more settings from the plurality of settings specified by the configuration data, configuration identification data that uniquely corresponds to the plurality of settings specified by the configuration data [p0010, p0011, p0075, claim 1]; and Hosotsubo’s teaching on: generate configuration identification data that uniquely corresponds to the plurality of settings specified by the configuration data [p0056, p0057, p0130, p0140, fig. 6A]; store the configuration identification data that uniquely identifies the plurality of settings specified by the configuration data in the one or more memories of the printing device [p0067, p0068].  And Tatsuya’s teaching on: generate, by processing one or more settings from the plurality of settings specified by the configuration data, configuration identification data that uniquely corresponds to the plurality of settings specified by the configuration data [page 5: p07; page 8: p06, page 17: p12].  
Therefore, given Kamiya’s prescription on corresponding configuration data to identification data, Hosotsubo’s teaching on storing configuration data associated with an identifier in the printer, and Tatsuya’s prescription on generating an ID by processing print settings, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to generate an identifier by processing settings and associate the identifier with the setting data and store the setting data along with the identifier in the printer for comparison and updating purpose.

5.	Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory 16/805,655 in addition to Hosotsubo’s teaching on: generate configuration identification data that uniquely corresponds to the plurality of settings specified by the configuration data [p0056, p0057, p0130, p0140, fig. 6A]; store the configuration identification data that uniquely identifies the plurality of settings specified by the configuration data in the one or more memories of the printing device [p0067, p0068].  And Tatsuya’s teaching on: generate, by processing one or more settings from the plurality of settings specified by the configuration data, configuration identification data that uniquely corresponds to the plurality of settings specified by the configuration data [page 5: p07; page 8: p06, page 17: p12].  Therefore, given Hosotsubo’s teaching on storing setting data associated with an identifier in the printer and Tatsuya’s prescription on generating an ID by processing print settings,  it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to generate and associate an identifier with setting data and store the setting data along with the identifier in the printer for comparison and updating purpose.

6.	Although the claims at issue are not identical, they are not patentably distinct from each other because all the corresponding limitations are disclosed.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (US Pub: 2015/0264198) and in further view of Hosotsubo (US Pub: 2011/0128572) and Tatsuya (JP Pub: 2021096396).
Regarding claim 1 (currently amended), Kamiya teaches: A printing device comprising: one or more processors; one or more memories; a print process executing on the printing device for printing print jobs at the printing device; and a configuration agent executing on the printing device and configured to: receive, from a configuration manager via one or more computer networks, configuration data for the printing device, wherein the configuration data specifies a plurality of settings for the printing device, apply the plurality of settings from the configuration data to the printing device so that the printing device operates in accordance with the plurality of settings, generate, using 
Kamiya does not specifying storing configuration setting in the printer although it would have been an obvious practice for uploading the setting whenever needed.  In the same field of endeavor, Hosotsubo teaches: generate configuration identification data that uniquely corresponds to the plurality of settings specified by the configuration data [p0056, p0057, p0130, p0140, fig. 6A]; store the configuration identification data that uniquely identifies the plurality of settings specified by the configuration data in the one or more memories of the printing device [p0067, p0068].  Therefore, given Hosotsubo’s teaching on storing configuration data associated with an identifier generated in the printer, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to store configuration data along with a generated identifier in the printer for improving loading and processing efficiency.
Kamiya in view of Hosotsubo does not generate configuration identification data by processing settings.  In the same field of endeavor, Tatsuya teaches: generate, by processing one or more settings from the plurality of settings specified by the configuration data, configuration identification data that uniquely corresponds to the plurality of settings specified by the configuration data [page 5: p07; page 8: p06, page 17: p12].  Therefore, given Tatsuya’s prescription on generating an ID by processing print settings, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to generate 

Claim 8 (currently amended) has been analyzed and rejected with regard to claim 1 and in accordance with Kamiya’s further teaching on: One or more non-transitory computer-readable media storing instructions which, when processed by one or more processors [p0161].

Claim 15 (currently amended) has been analyzed and rejected with regard to claim 1.

9.	Claims 2, 3, 5, 9, 10, 12, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (US Pub: 2015/0264198), Hosotsubo (US Pub: 2011/0128572), and Tatsuya (JP Pub: 2021096396); and in further view of Zhou (US Patent: 8,291,312).
Regarding claim 2 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Kamiya in view of Hosotsubo and Tatsuya further teaches: The printing device as recited in Claim 1, wherein the configuration agent executing on the printing device is further configured to, upon satisfaction of one or more criteria: retrieve a current plurality of settings being used by the printing device, generate, based upon the current plurality of settings being used by the printing device, current configuration identification data that uniquely corresponds to the current plurality of settings being used by the printing device [Kamiya: claim1; Hosotsubo: p0182-p0184; 

 	Regarding claim 3 (original), the rationale applied to the rejection of claim 2 has been incorporated herein.  Zhou further teaches: The printing device as recited in Claim 2, wherein the one or more criteria include one or more of a startup of the configuration agent, an expiration of a specified amount of time, or a current time equalizing a specified time [col 10: lines 23-63].

Regarding claim 5 (original), the rationale applied to the rejection of claim 1 has been incorporate herein.  Kamiya in view of Hosotsubo and Tatsuya does not compare the current configuration identification with stored one.  In the same field of endeavor, Zhou teaches:  The printing device as recited in Claim 1, wherein the configuration agent executing on the printing device is further configured to: determine whether the one or more memories comprise stored configuration identification data, 

Regarding claims 9, 10, and 12 (original), the rationale applied to the rejection of claim 8 has been incorporated herein.  Claims 9, 10, and 12 have been analyzed and rejected with regard to claims 2, 3, and 5 respectively.

Regarding claims 16, 17, and 19 (original), the rationale applied to the rejection of claim 15 has been incorporated herein.  Claims 16, 17, and 19 have been analyzed and rejected with regard to claims 2, 3, and 5 respectively.

10.	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (US Pub: 2015/0264198), Hosotsubo (US Pub: 2011/0128572), Tatsuya (JP Pub: 2021096396) and Zhou (US Patent: 8,291,312); and in further view of Wakabayashi (US Pub: 2011/0222114).
 	Regarding claim 4 (original), the rationale applied to the rejection of claim 2 has been incorporated herein.  Kamiya in view of Hosotsubo and Zhou does not disclose identification data corresponding to signature data or hash results.  In the same 

Regarding claim 11 (original), the rationale applied to the rejection of claim 9 has been incorporated herein.  Claim 11 has been analyzed and rejected with regard to claim 4.
	
Regarding claim 18 (original), the rationale applied to the rejection of claim 16 has been incorporated herein.  Claim 18 has been analyzed and rejected with regard to claim 4.

11.	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (US Pub: 2015/0264198), Hosotsubo (US Pub: 2011/0128572), and Tatsuya (JP Pub: 2021096396); and in further view of Zakharov (US Pub: 2017/0243272).
Regarding claim 6 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Kamiya in view of Hosotsubo and Tatsuya does not 

Regarding claim 13 (original), the rationale applied to the rejection of claim 8 has been incorporated herein.  Claim 13 has been analyzed and rejected with regard to claim 6.
	
Regarding claim 20 (original), the rationale applied to the rejection of claim 15 has been incorporated herein.  Claim 20 has been analyzed and rejected with regard to claim 6.

12.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (US Pub: 2015/0264198), Hosotsubo (US Pub: 2011/0128572), and Tatsuya (JP Pub: 2021096396); and in further view of Kobayashi (US Pub: 2013/0235407).
 	Regarding claim 7 (original), the rationale applied to the rejection of claim 1 

Regarding claim 14 (original), the rationale applied to the rejection of claim 8 has been incorporated herein.  Claim 14 has been analyzed and rejected with regard to claim 7.

Contact
13.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674